Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Willie Goffney, Jr., M.D.
(PTAN: CB241567),

Petitioner,

Centers for Medicare & Medicaid Services.
Docket No. C-16-365
Decision No. CR4619
Date: May 26, 2016
DECISION

I grant summary judgment sustaining the determination of a Medicare contractor,
as affirmed upon reconsideration and ratified by the Centers for Medicare &
Medicaid Services (CMS), establishing an effective date of August 31, 2015, of
reactivation of Medicare billing privileges for Petitioner Willie Goffney, Jr., M.D.

I. Background

Petitioner, a physician, requested a hearing in order to challenge the effective date
of reactivation of Petitioner’s Medicare billing privileges. CMS moved for
summary judgment, filing a brief and four exhibits that are identified as CMS Ex.
1-CMS Ex. 4. Petitioner filed a brief in opposition and 12 exhibits that are
identified as P. Ex. 1-P. Ex. 12. Petitioner also filed an affidavit, and I have
identified it as P. Ex. 13. I receive these exhibits into the record for purposes of
ruling on CMS’s motion.
II. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether a Medicare contractor properly determined August 31, 2015,
to be the effective date of reactivation of Petitioner’s Medicare billing privileges.

B. Findings of Fact and Conclusions of Law
In support of its motion CMS relies on the following facts:

e On October 31, 2012, a Medicare contractor notified Petitioner that his
provider transaction access number (PTAN) was deactivated on the ground
that Petitioner had not filed Medicare reimbursement claims since 2008. P.
Ex. 5; see Ex. 3 to Petitioner’s Hearing Request; see CMS Ex. 4.

e On August 31,2015, a Medicare contractor received an initial Medicare
enrollment application from Petitioner. The contractor treated this
application as an application by Petitioner to reactivate his billing privileges
and PTAN. CMS Ex. 1.

e On October 2, 2015, the contractor advised Petitioner that his application
was approved and that he was assigned an effective billing date of August
31,2015. CMS Ex. 2.

CMS contends that these facts are both undisputed and that they establish that, as a
matter of law, Petitioner was assigned a correct reactivation date. Petitioner
contends that the facts are very much in dispute. I disagree. The essential facts
cited by CMS are undisputed and, as CMS asserts, they establish that the effective
reactivation date assigned to Petitioner is correct as a matter of law.

What is certainly undisputed is that a contractor notified Petitioner on October 31,
2012, that Petitioner’s PTAN was deactivated. Petitioner’s only recourse from
that action was to file a request to have his PTAN reactivated. Arkady B. Stern,
M.D., DAB No. 2329, at 4 n.5 (2010) (citing Medicare Program Integrity Manual
(MPIM) Rev. 289, issued April 15, 2009, effective January 1, 2009); see also
MPIM, Chapter 15, Section 15.27.1.2.3, effective October 8, 2013. Petitioner had
no right to challenge the provider’s action via a hearing request inasmuch as that
action is not an initial determination that gives rise to hearing rights. 42 C.F.R.
§§ 498.3, 498.5(1). Thus, I may not consider any arguments from Petitioner
concerning the propriety of the contractor’s action in deactivating his PTAN.
Given that, the only question I may consider is whether the contractor properly
assigned Petitioner an effective reactivation date of August 31, 2015, based on the
application for reactivation that the contractor received on that date. The propriety
of the contractor’s action is governed by 42 C.F.R. § 424.520(d). The regulation
states that:

The effective date for billing privileges for physicians, . . . is the
later of the date of filing of a Medicare enrollment application that
was subsequently approved by a Medicare contractor or the date an
enrolled physician . . . first began furnishing services at a new
practice location.

The effective reactivation date of August 31, 2015, that the contractor assigned to
Petitioner was the earliest possible effective date that Petitioner could have
received inasmuch as the contractor received Petitioner’s application for
reactivation on that date.

Petitioner makes a series of fact assertions that he contends raise a dispute as to
the material facts of this case. I find that they raise no dispute because the
assertions are irrelevant.

Petitioner contends that, in 2005, CMS stopped paying his Medicare
reimbursement claims. He contends that he demanded an explanation from CMS
but that he did not receive one until years later. Petitioner’s brief at 2. Whether
or not this is true is irrelevant because, at best, it relates to the reasons for the
contractor’s deactivation of Petitioner’s PTAN. As I have explained Petitioner
may not challenge that action.’

Petitioner then asserts that beginning in September 2013 he engaged in a “lengthy
campaign of letter-writing, phone calls, and emails to CMS to get a clear answer
about why he had not been reimbursed after eight years of providing payments to
Medicare beneficiaries, submitting claims to Medicare, and not being paid.”
Petitioner’s brief at 3. This assertion plainly is irrelevant because it relates to
deactivation of Petitioner’s PTAN.

Next, Petitioner asserts that in September 2015 someone named “Mary F”
explained to him that he was “dropped from the reimbursement system” when
CMS transitioned from paper claims to a new on-line reimbursement system
(PECOS). Petitioner’s brief at 3. Petitioner has not explained how this assertion —
assuming it to be correct — relates to the contractor’s deactivation of Petitioner’s

' Petitioner has not explained how the alleged refusal to pay his claims beginning
in 2005 has anything to do with deactivation of his PTAN in 2008.
PTAN in 2012. But, even if there is some relationship, the attributed statement by
“Mary F” is irrelevant for the reasons that I have explained. Petitioner may not
challenge the contractor’s deactivation of his PTAN.

Taken as a whole, Petitioner’s arguments seem to add up to a contention that the
contractor treated him unfairly, and that as a matter of equity, he should be entitled
to claim reimbursement for services that he provided earlier than August 31, 2015.
If that is Petitioner’s argument I have no authority to hear it. My authority is
limited in this case to deciding whether CMS or its contractor acted appropriately
consistent with regulatory authority. US Ultrasound, DAB No. 2302, at 8 (2010).

Finally, Petitioner seems to be making an argument that the contractor did not give
him adequate notice in 2012 for the reasons for deactivating his PTAN. That
assertion again is a challenge to the deactivation of his PTAN. As I have
explained, I have no authority to hear that challenge, whether direct or indirect. If
I cannot consider the propriety of a deactivation then the issue of notice is also
something that I have no authority to consider, inasmuch as Petitioner has no right
to challenge the substantive grounds for deactivation.

/s/
Steven T. Kessel
Administrative Law Judge

